                          IN TIIB UNITED STATES DISTRICT COURT
                      FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:17-CT-3156-D
                                     No. 5:17-CT.;3163-D


TERESA HALSEY POLLOCK,                      )
                                            )
                              Plaintiff,    )
                                            )
                 v.                         )                         ORDER
                                         ')
KENNETH ROSTER, et al.,                   )
                                          )
                             Defendants. )

       On September 6, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R"), [D.E. 9], and recommended dismissing Teresa Halsey Pollock's 42

U.S.C. § 1983 complaints for failure to state a claim. 1 Pollock did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings or recommendations to which

objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted). The court has reviewed the M&R and the record. The court is satisfied that

there is no clear error on the face of the record. Accordingly, the court adopts the conclusions in the

M&R [D.E. 9].

       In sum, the court adopts the conclusions in the M&R [D.E. 9] and DISMISSES Pollock's


        1
         Pollock filed two actions that were consolidated. See [D.E. 6]. Case number 5: 17-CT-
 3156-D was designated as the lead case, and citations to the docket refer to that case.
complaints without prejudice for failure to state a claim. The clerk shall close these cases.
"

       SO ORDERED. This 1.S- day of October 2018.




                                                         United States District Judge




                                                  2
